Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 17, 2018

The Court of Appeals hereby passes the following order:

A18A1950. JOHN OXENDINE, P.C. v. GEORGIA GOVERNMENT
    TRANSPARENCY AND CAMPAIGN FINANCE COMMISSION.

      John Oxendine, P.C. (“Appellant”) filed a motion to quash a subpoena issued
by the Georgia Government Transparency and Campaign Finance Commission to
Branch Banking & Trust Company. The trial court denied the motion, and the
Appellant filed both a direct appeal and an application for discretionary appeal to the
Supreme Court. The Supreme Court transferred the application and the direct appeal
to this Court. See Case No. S18D0704 (transferred Feb. 15, 2018); Case No.
S18A0964 (transferred Apr. 16, 2018). On April 3, 2018, this Court denied the
Appellant’s application for discretionary appeal. See Case No. A18D0354 (decided
Apr. 3, 2018). Because that denial was an adjudication on the merits, the doctrine of
res judicata bars this direct appeal. See Northwest Social & Civic Club, Inc. v.
Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App.
258, 260- 261 (1) (649 SE2d 313) (2007). Accordingly, we lack jurisdiction over this
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/17/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.